986 So.2d 672 (2008)
Doris Rita Buffone JAMBON
v.
NORTHRUP GRUMMAN SHIP SYSTEMS, INC., et al.
No. 2008-CC-1689.
Supreme Court of Louisiana.
July 31, 2008.
In re General Motors Corporation; Detroit Diesel Corporation;Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 07-7826; to the Court of Appeal, Fourth Circuit, No. 2008-C-0907.
Granted. Considering the unique circumstances of this matter, we find the majority of the court of appeal erred in holding that the delay in filing was due to the applicant's fault for purposes of Rule 4-3. Accordingly, the ruling of the court of appeal is vacated and set aside, and the application is remanded to the court of appeal for consideration on the merits.